internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-118110-99 date date sec_3 trust a f g date date this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are incorporated by reference except as noted below the prior letter_ruling addresses certain federal_income_tax consequences of a proposed split-off transaction involving distributing and controlled because certain aspects of this proposed transaction have changed since the letter’s issuance you have asked that we amend the prior letter_ruling as follows change the descriptions of sec_3 trust a f and g appearing in the legend also add date and date to the legend see above change the phrase proposed transaction throughout the letter to partially completed transaction replace the third full paragraph on page with the following plr-118110-99 distributing files a consolidated federal_income_tax return with its wholly owned subsidiaries sec_1 sec_2 sec_3 and sec_4 sec_1 conducts business a sec_2 is inactive sec_3 conducted business b prior to the sale of substantially_all its assets on date and sec_4 conducts business c financial information has been received indicating that sec_1 and sec_4 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years replace the second sentence of the fourth paragraph on page and steps i through iii on page with the following to eliminate these disputes distributing has proposed and partially completed the following transaction i on date sec_1 distributed f dollars to distributing and distributing contributed g dollars to each of sec_3 and sec_4 ii distributing will transfer its sec_3 stock to sec_4 iii trust a will be divided into two separate shares one for the benefit of a and one for the benefit of b the distributing voting common_stock held by trust a will be divided equally between the two shares replace representations c d e f j and k with the following c the five years of financial information submitted on behalf of sec_1 and sec_4 represent the present operations of each of these corporations and there have been no substantial operational changes to either sec_1 or sec_4 since the date of the last submitted financial statements d immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of sec_4 which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of sec_1 which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e following the distribution sec_4 and sec_1 each will continue the active_conduct of its trade_or_business independently and with its separate employees f the distribution is being carried out to end shareholder disputes between a and b over the operations of business a and business c the distribution is motivated in whole or substantial part by this plr-118110-99 corporate business_purpose j the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled k the liabilities of distributing assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business add the following new representations p the proposed transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of all shares of all classes of distributing or controlled stock q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution we hereby make the above changes to the prior letter_ruling and conclude that notwithstanding these changes the rulings contained in the prior letter_ruling retain full force and effect no opinion is expressed about the tax treatment of the above changes under any plr-118110-99 other provisions of the internal_revenue_code or federal_income_tax regulations the caveat on page sec_5 and of the prior letter_ruling remains in effect except that the second sentence now reads as follows in particular no opinion is expressed regarding the federal tax treatment of i the sale of substantially_all of sec_3's assets on date ii the distribution and contributions described in step i or iii the stock transfer described in step ii this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent a copy of this supplemental letter and the prior letter_ruling should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
